 

Exhibit 10.3

 

 

 

PURCHASE AGREEMENT

 

BETWEEN

 

BEHRINGER HARVARD PARKWAY VISTA LP,

a Texas limited partnership

 

AS SELLER

 

AND

 

MOC 5710, LLC,

a Texas limited liability company

 

AS PURCHASER

 

covering and describing

 

PARKWAY VISTA OFFICE BUILDING

 

in

 

Collin County, Texas

 

 

  

 

 

 

PURCHASE AGREEMENT

 

THIS AGREEMENT is entered into as of September ___, 2013 (the “Effective Date”)
between BEHRINGER HARVARD PARKWAY VISTA LP, a Texas limited partnership
(“Seller”), and MOC 5710, LLC, a Texas limited liability company (“Purchaser”).

 

ARTICLE I

 

PURCHASE AND SALE

 

1.1          Agreement of Purchase and Sale. In consideration of their covenants
set forth in this Agreement, Seller agrees to sell to Purchaser, and Purchaser
agrees to purchase from Seller, for the Purchase Price (as hereinafter defined)
and on the terms and conditions set forth herein, the following:

 

(a)          All of the land situated in the City of Plano, the County of Collin
and the State of Texas, described on Exhibit A attached hereto and made a part
hereof, together with all right, title and interest of Seller in and to all
benefits, privileges, easements, tenements, hereditaments and appurtenances
thereon or appertaining thereto, and together with all right, title and interest
of Seller in and to adjacent streets, alleys and rights-of-way (the “Real
Estate”).

 

(b)          All structures, buildings, improvements and fixtures, including
without limitation all equipment and appliances, used in connection with the
operation or occupancy thereof, such as heating and air-conditioning systems and
facilities used to provide any utility services, parking services,
refrigeration, ventilation, trash disposal or other services owned by Seller and
located on the Real Estate (“Improvements”).

 

(c)          All personal property owned by Seller located on or in the Real
Estate or Improvements and used in connection with the operation and maintenance
of the Real Estate or Improvements (“Personal Property”).

 

(d)          Seller’s interest in all leases and other agreements to occupy the
Real Estate and/or the Improvements, or any portion thereof, as amended from
time to time, in effect on the date of Closing, as hereinafter defined (all such
leases and agreements being sometimes collectively referred to herein as
“Leases”).

 

(e)          All intangible property owned by Seller and used in connection with
the Real Estate, Improvements and Personal Property, including specifically,
without limitation, all right, title and interest of Seller in and to the
following: (i) all trademarks and trade names used in connection with any part
of the Real Estate and Improvements (specifically excluding, however, the name
“Behringer Harvard,” any derivative thereof or any name which includes the words
“Behringer Harvard” or any derivative thereof), (ii) all plans and
specifications, if any, in the possession of Seller which were prepared in
connection with the construction of any of the Improvements, (iii) all licenses,
permits and warranties now in effect with respect to the Real Estate,
Improvements and Personal Property, and (iv) all assignable written contracts in
effect at Closing (as hereinafter defined) in any way relating to the Property
(as hereinafter defined), including without limitation all equipment leases and
all rights of Seller thereunder relating to equipment or property located upon
the Property, which will survive Closing and which Purchaser elects to assume
pursuant to Section 5.4(c) herein (“Intangible Property”).

 

1.2          Property Defined. The Real Estate, Improvements, Personal Property,
Leases and Intangible Property are sometimes collectively referred to herein as
the “Property.”

 

PURCHASE AGREEMENTPage 1 

 

 

1.3           Permitted Exceptions. The Property shall be conveyed subject to
the matters which are, or are deemed to be, Permitted Exceptions pursuant to
Article II hereof (herein referred to collectively as the “Permitted
Exceptions”).

 

1.4           Purchase Price. The purchase price for the Property shall be Five
Million Six Hundred Thousand Dollars ($5,600,000) (“Purchase Price”).

 

1.5           Payment of Purchase Price. The Purchase Price, as increased or
decreased by prorations and adjustments as herein provided, shall be payable in
full at Closing in cash by wire transfer of immediately available federal funds
to a bank account designated by Seller in writing to Purchaser prior to the
Closing.

 

1.6           Earnest Money. Within two (2) business days after the Effective
Date, Purchaser shall deposit with Chicago Title Insurance Company (the “Title
Company”), having its office at 2828 Routh St., Suite 800, Dallas, Texas 75201,
Attention: Ellen Schwab (the “Escrow Agent”), the sum of One Hundred Thousand
Dollars ($100,000) (the “Earnest Money”) in good funds, either by certified bank
or cashier’s check or by federal wire transfer. The Escrow Agent shall hold the
Earnest Money in an interest-bearing account in accordance with the terms and
conditions of this Agreement. All interest accruing on such sum shall become a
part of the Earnest Money and shall be distributed as Earnest Money in
accordance with the terms of this Agreement. If Purchaser does not exercise the
right to terminate this Agreement in accordance with Section 2.3 or Section 3.3
hereof, upon the expiration of the Inspection Period (as such term is defined in
Section 3.2 hereof) the Earnest Money shall be released to Seller and no
interest shall accrue on the Earnest Money so released to Seller. The Earnest
Money shall be applied to the Purchase Price at Closing unless otherwise set
forth herein. After the expiration of the Inspection Period, the Earnest Money
shall become non-refundable to Purchaser unless otherwise expressly set forth in
this Agreement.

 

1.7           Independent Contract Consideration. Upon the Effective Date,
Purchaser shall deliver to Seller a check in the amount of Fifty Dollars ($50)
(the “Independent Contract Consideration”), which amount Seller and Purchaser
hereby acknowledge and agree has been bargained for and agreed to as
consideration for Seller’s execution and delivery of this Agreement. The
Independent Contract Consideration is in addition to and independent of any
other consideration or payment provided for in this Agreement, and is
nonrefundable in all events.

 

ARTICLE II

 

TITLE AND SURVEY

 

2.1           Title Commitment. Within ten (10) days after the Effective Date,
Seller shall cause the Chicago Title Insurance Company (the “Title Company”) to
deliver to Purchaser, at Seller’s expense, (a) a title commitment (“Commitment”)
for an owner’s policy of title insurance, on the standard form promulgated by
the Texas State Board of Insurance, issued by the Title Company in the amount of
the Purchase Price, and (b) legible copies of all instruments referenced in
Schedule B and Schedule C of the Commitment.

 

2.2           Survey. Within three (3) days after the Effective Date, Seller
shall cause to be delivered to Purchaser, at Seller’s expense, an existing
survey (“Existing Survey”) of the Real Estate and Improvements, made by a land
surveyor registered in the State of Texas. Purchaser may cause an update to the
Existing Survey to be prepared at Purchaser’s sole expense (the “Updated Survey”
and together with the Existing Survey, the “Survey”).

 

PURCHASE AGREEMENTPage 2 

 

 

2.3           Review of Commitment and Survey. Purchaser shall have five (5)
days (the “Title Review Period”) after the receipt of the last of the
Commitment, legible copies of all instruments referred to in Schedule B and
Schedule C thereof, and the Existing Survey to notify Seller in writing of such
objections as Purchaser may have to anything contained in the Commitment or the
Survey; provided, however, that Purchaser shall not have the right to object to
any Permitted Exceptions described in Section 2.5 below. If Purchaser fails to
object in writing to any item contained in the Commitment or the Survey during
the Title Review Period, Purchaser shall be deemed to have waived its right to
object to such item, and such item shall thereafter be deemed a Permitted
Exception. In the event that Purchaser objects to any item contained in the
Commitment or the Survey within the Title Review Period (such items being herein
referred to as “Title Defects”), Seller shall notify Purchaser in writing within
five (5) days following the date of Purchaser’s notice of such Title Defects
(the “Cure Period”) that either (a) the Title Defects have been, or will be at
or prior to Closing, removed from the Commitment or the Survey, as the case may
be, or (b) Seller has failed to arrange to have the Title Defects removed.

 

2.4           Failure to Cure Title Defects. If upon the expiration of the Cure
Period Seller has not notified Purchaser that Seller has arranged to have the
Title Defects removed, then Purchaser may elect (which election must be made in
writing within five (5) days following expiration of the Cure Period) either:
(a) to terminate this Agreement, in which event the Earnest Money shall be
returned to Purchaser as Purchaser’s sole remedy hereunder; or (b) to take title
as it then is. If Purchaser does not, within five (5) days after the expiration
of the Cure Period, send written notice to Seller of its election to terminate
this Agreement pursuant to clause (a) of the preceding sentence, then:
(x) Purchaser shall be deemed to have elected to take title as it then is
without any reduction in the Purchase Price; (y) all Title Defects not removed
from the Commitment or the Survey will thenceforth be deemed Permitted
Exceptions; and (z) this Agreement shall remain in full force and effect.
Anything to the contrary in this Agreement notwithstanding, Seller shall have no
affirmative obligation hereunder to expend any funds or incur any liabilities in
order to cause any matters shown in the Commitment or the Survey to be removed,
cured or insured over, except that Seller shall pay or discharge any lien or
encumbrance arising after the date hereof and voluntarily created or assumed by
Seller and not created by or resulting from the acts of Purchaser or other
parties not related to Seller. If the Commitment (or any subsequent revision
thereof) discloses exceptions other than the Permitted Exceptions, and other
than those which Seller has agreed to insure against, pay or discharge, then
unless Purchaser agrees to accept title as it then is without reduction of the
Purchase Price, Seller may, at its option, terminate this Agreement, in which
event the Earnest Money shall be returned to Purchaser as Purchaser’s sole
remedy under this Agreement.

 

2.5           Other Permitted Exceptions. In addition to those matters shown in
the Commitment and the Survey which become Permitted Exceptions pursuant to
Section 2.4 above, the following shall also be deemed to be Permitted
Exceptions: (a) the Leases; (b) taxes and standby fees for the year in which
Closing occurs; (c) liens and encumbrances arising after the date hereof to
which Purchaser consents in writing; and (d) any liens or encumbrances of a
definite or ascertainable amount, provided that Seller causes such liens or
encumbrances to be insured around such that same do not appear as an exception
in the owner’s title insurance policy issued to Purchaser pursuant to the
Commitment.

 

2.6           Owner Title Policy. Subject to the provisions of Section 2.4, on
the Closing Date Seller shall cause the Title Company to issue an owner’s title
insurance policy at Seller’s cost insuring fee simple title in Purchaser as of
the Closing Date, in accordance with the Commitment, subject only to the
Permitted Exceptions; provided, however, that Seller shall have no obligation to
pay anything other than the basic premium for such title insurance policy. If
Purchaser desires to obtain a modification of the “survey exception” or other
modification or endorsement, same shall be at the sole expense of Purchaser.

 

PURCHASE AGREEMENTPage 3 

 

 

2.7           Expiration of Inspection Period. It is the intent of the parties
that the right granted to Purchaser to terminate this Agreement shall expire
upon the expiration of the Inspection Period, notwithstanding that the Title
Review Period, the Cure Period or any election period may extend beyond the
expiration of the Inspection Period. Accordingly, notwithstanding anything
contained herein to the contrary, if Purchaser has not terminated this Agreement
pursuant to Section 2.4(a) prior to the expiration of the Inspection Period,
then Purchaser shall no longer have any right to terminate this Agreement under
Section 2.4(a), and in such event Purchaser shall be bound to accept title to
the Property under the conditions specified in Sections 2.4(x), 2.4(y) and
2.4(z) above.

 

2.8           New Title Defects. In the event that, after the expiration of the
Inspection Period and prior to Closing, a revision of the Title Commitment or
the Survey reveals an adverse matter objectionable to Purchaser that was not
disclosed to Purchaser prior to the expiration of the Inspection Period and is
not a Permitted Exception (a “New Title Defect”), Purchaser shall have five (5)
days after such matter is disclosed to Purchaser to send written notice to
Seller of such New Title Defect (it being agreed that if Purchaser fails to
object to the New Title Defect within such five-day period, then such New Title
Defect shall thereafter be deemed a Permitted Exception). Seller shall notify
Purchaser in writing within five (5) days following the date of Purchaser’s
notice of such New Title Defect (the “New Title Defect Cure Period”) that either
(a) the New Title Defect has been, or will be at or prior to Closing, removed
from the Commitment or the Survey, as the case may be, or (b) Seller has failed
to arrange to have the New Title Defect removed. If, upon the expiration of the
New Title Defect Cure Period, Seller has not notified Purchaser that Seller has
arranged to have the New Title Defect removed, then Purchaser may elect (which
election must be made in writing within five (5) days following expiration of
the New Title Defect Cure Period) either: (i) to terminate this Agreement as
Purchaser’s sole remedy hereunder (in which event the Earnest Money shall be
returned to Purchaser); or (ii) to take title as it then is. If Purchaser does
not, within five (5) days after the expiration of the New Title Defect Cure
Period, send written notice to Seller of its election to terminate this
Agreement pursuant to clause (i) of the preceding sentence, then (x) Purchaser
shall be deemed to have elected to take title as it then is without any
reduction in the Purchase Price; (y) the New Title Defect will thenceforth be
deemed a Permitted Exception; and (z) this Agreement shall remain in full force
and effect.

 

ARTICLE III

 

INSPECTION PERIOD

 

3.1           Property Documents. As soon after the Effective Date as reasonably
practicable through the use of good faith efforts by Seller, Seller shall
deliver through a secure website or make available to Purchaser at the Property,
the documents described on Exhibit B attached hereto and made a part hereof for
all purposes (the “Property Documents”). Purchaser shall, if requested by
Seller, execute instruments acknowledging receipt of the Property Documents or
any other document delivered or made available to Purchaser in connection with
the transaction contemplated hereby. During the Inspection Period (as
hereinafter defined), and thereafter, so long as this Agreement shall be in
effect, Purchaser may inspect the Property Documents during normal business
hours and may photocopy same at Purchaser’s expense. Notwithstanding the
foregoing provisions, Seller shall not be obligated to deliver to Purchaser any
report described in Exhibit B if the terms of such report restrict Seller from
doing so. With respect to any environmental report or other report described in
Exhibit B which Seller delivers to Purchaser, Purchaser understands and agrees
that (a) such report shall be delivered to Purchaser for general information
purposes only, (b) Purchaser shall not have any right to rely on any report
received from Seller and will not rely thereon, but rather will rely on
inspections and reports performed by or on behalf of Purchaser, and (c) Seller
shall have absolutely no liability for any inaccuracy in or omission from any
report which it delivers to Purchaser.

 

PURCHASE AGREEMENTPage 4 

 

 

3.2           Right of Inspection. During the period beginning on the Effective
Date and ending at 5 p.m., Dallas, Texas time, on the fifteenth (15th) day
thereafter (the “Inspection Period”), Purchaser and its representatives
(including Purchaser’s architects, engineers and consultants) shall have the
right to examine the Property Documents and to make a physical inspection of the
Property (including the right to conduct such soil, engineering, environmental,
hazardous or toxic material, noise pollution, seismic or other physical test,
study or investigation as Purchaser may desire, provided, however, that
Purchaser must obtain Seller’s consent, which may be withheld in Seller’s sole
discretion, to any physically invasive testing or any testing involving
sampling). In this regard, Purchaser and its authorized agents and
representatives shall be entitled to enter upon the Property at all reasonable
times during the Inspection Period, upon reasonable prior oral or written notice
to Seller and while accompanied by a representative of Seller, subject to the
rights of tenants of the Property. All activities by Purchaser or its
representatives during the Inspection Period shall be coordinated through
Seller’s designated representative, Jeff Carter, including, but not limited to,
contact with tenants, and Seller shall have the right to have a representative
present during any meetings with tenants. All inspections shall occur at
reasonable times agreed upon by Seller and Purchaser and shall be conducted so
as not to unreasonably interfere with use of the Property by Seller or tenants
of the Property. In no event shall Purchaser or its representatives perform any
off-site testing. Purchaser will use its best efforts to minimize any disruption
or interference caused by any such testing and will repair damage caused by such
testing. Before and during Purchaser inspections, Purchaser and each Purchaser
representative conducting any Purchaser inspection shall maintain workers’
compensation insurance in accordance with applicable law, and Purchaser, or the
applicable Purchaser representative conducting any Purchaser inspection, shall
maintain (a) commercial general liability insurance with limits of at least Two
Million Dollars ($2,000,000) for bodily or personal injury or death,
(b) property damage insurance in the amount of at least One Million Dollars
($1,000,000), and (c) contractual liability insurance. Purchaser shall deliver
to Seller evidence of such workers’ compensation insurance and a certificate
evidencing the commercial general liability, property damage and contractual
liability insurance before conducting any Purchaser inspection on the Property.
Each such insurance policy shall be written by a reputable insurance company
having a rating of at least “A+:VII” by Best’s Rating Guide (or a comparable
rating by a successor rating service), and shall otherwise be subject to
Seller’s prior approval. Such insurance policies shall name as additional
insureds Seller, Seller’s lender and such other parties holding insurable
interests as Seller may designate. Purchaser shall indemnify, defend and hold
Seller and the Property harmless of and from any and all losses, liabilities,
costs, expenses (including, without limitation, reasonable attorneys’ fees and
costs of court), damages, liens, claims (including, without limitation,
mechanics’ or materialmen’s liens or claims of liens), actions and causes of
actions arising from or relating to Purchaser’s (or Purchaser’s agents,
employees or representatives) entering upon the Property to test, study,
investigate or inspect the same or any part thereof, whether pursuant to this
Section 3.2 or otherwise, except to the extent arising solely from the
negligence of Seller. The foregoing indemnity of Purchaser shall expressly
survive the Closing or the earlier termination of this Agreement.

 

3.3           Right of Termination Seller agrees that in the event Purchaser
determines, in its sole discretion, that the Property is not suitable for its
purposes, then Purchaser shall have the right (“Purchaser’s Termination Right”)
to terminate this Agreement. Purchaser’s Termination Right shall be exercisable
only by sending written notice of termination (the “Notice of Termination”) to
Seller prior to the expiration of the Inspection Period. In the event that
Purchaser timely exercises Purchaser’s Termination Right, this Agreement shall
terminate and the Earnest Money shall be returned to Purchaser. If Purchaser
fails to send Seller a Notice of Termination prior to the expiration of the
Inspection Period, Purchaser shall be deemed to have approved the Property
Documents and the Property in all respects and Purchaser’s Termination Right
shall automatically and irrevocably expire.

 

3.4          Intentionally Deleted.

 

PURCHASE AGREEMENTPage 5 

 

 

ARTICLE IV

 

CLOSING

 

4.1          Time and Place. The consummation of the purchase and sale of the
Property (“Closing”) shall take place via facsimile or pdf through the office of
the Escrow Agent, on a date (the “Closing Date”) mutually agreed upon by the
parties, but not later than the fifteenth (15th) day after the expiration of the
Inspection Period. At Closing, Seller and Purchaser shall perform the
obligations set forth in, respectively, Section 4.2 and Section 4.3 below, the
performance of which obligations shall be concurrent conditions.

 

4.2          Seller’s Obligations at Closing. At Closing, Seller shall:

 

(a)          deliver to Purchaser a Special Warranty Deed (the “Deed”) in the
form of Exhibit C attached hereto and made a part hereof for all purposes,
executed and acknowledged by Seller and in recordable form, it being agreed that
the conveyance effected by the Deed shall be subject to the Permitted
Exceptions;

 

(b)          deliver to Purchaser a Bill of Sale in the form of Exhibit D
attached hereto and made a part hereof for all purposes (the “Bill of Sale”)
executed by Seller;

 

(c)          join with Purchaser in the execution of an Assignment of Leases and
Security Deposits in the form of Exhibit E attached hereto and made a part
hereof for all purposes;

 

(d)          join with Purchaser in the execution of an Assignment and
Assumption of Intangible Property and Other Rights in the form of Exhibit F
attached hereto and made a part hereof for all purposes;

 

(e)          join with Purchaser in the execution of letters to tenants at the
Real Estate in the form of Exhibit G attached hereto and made a part hereof for
all purposes;

 

(f)          deliver to Purchaser an affidavit sworn by an officer of Seller in
the form of Exhibit H attached hereto and made a part hereof for all purposes
(the “FIRPTA Affidavit”), or in such other form as may be prescribed by federal
regulations;

 

(g)          deliver to Title Company any original tenant estoppel certificates
(as described in Section 5.5(a) hereof) as are in the possession of Seller at
the Closing with any originals of tenant estoppel certificates executed but not
yet in Seller’s possession to be delivered to Purchaser upon receipt by Seller;

 

(h)          deliver to Purchaser possession of the Property.

 

4.3          Purchaser’s Obligations at Closing. At Closing, Purchaser shall:

 

(a)          pay to Seller the Purchase Price in cash or immediately available
funds, it being agreed that the Earnest Money shall be delivered to Seller at
Closing and applied towards payment of the Purchase Price.

 

(b)          join with Seller in execution of the instruments described in
Sections 4.2(c) and 4.2(d);

 

(c)          prepare and deliver to Seller and join with Seller in the execution
of letters to tenants at the Real Estate in the form of Exhibit G attached
hereto and made a part hereof for all purposes;

 

PURCHASE AGREEMENTPage 6 

 

 

(d)          deliver to Seller an Agreement Regarding Disclaimers in the form of
Exhibit I attached hereto and made a part hereof for all purposes executed by
Purchaser and counsel for Purchaser; and

 

(e)          deliver to Seller such evidence as Seller’s counsel and/or the
Title Company may reasonably require as to the authority of the person or
persons executing documents on behalf of Purchaser.

 

4.4          Prorations. The following adjustments to the Purchase Price paid
hereunder shall be made between Seller and Purchaser and shall be prorated (as
applicable) on a per diem basis as if Purchaser owned the Property for the
entire day on the Closing Date:

 

(a)          All real estate taxes and installments of special assessments due
and payable with respect to the calendar year of Closing. All other installments
of special assessments not yet due and payable shall be paid by Purchaser. If at
the time of Closing the tax rate or the assessed valuation for the current year
has not yet been fixed, taxes shall be prorated based upon the tax rate and the
assessed valuation established for the previous tax year; provided, however,
that Seller and Purchaser agree that to the extent the actual taxes for the
current year differ from the amount so apportioned at Closing, the parties
hereto will make all necessary adjustments by appropriate payments between
themselves following the Closing, and this provision shall survive Closing.

 

(b)          Current rents, advance rentals (but only to the extent actually
received by Seller) and other income from the Property shall be prorated between
Seller and Purchaser at Closing based upon such amounts actually collected by
Seller as of the Closing Date. Rent which is unpaid or delinquent as of the
Closing Date shall not be prorated, but such unpaid or delinquent rent collected
after the Closing Date shall be delivered as follows: (i) if Seller collects any
unpaid or delinquent rent after the Closing Date, Seller shall deliver to
Purchaser any such rent relating to the Closing Date and any period thereafter
within fifteen (15) days after the receipt thereof, and (ii) if Purchaser
collects any unpaid or delinquent rent after the Closing Date, Purchaser shall
deliver to Seller any such rent relating to the period prior to the Closing Date
within fifteen (15) days after the receipt thereof. Seller and Purchaser agree
that (A) all rent received by Seller after the Closing Date shall be applied
first to delinquent rentals, if any, in the order of their maturity, and then to
current rentals, and (B) all rent received by Purchaser after the Closing Date
shall be applied first to current rentals and then to delinquent rentals, if
any, in inverse order of maturity. Purchaser will make a good faith effort after
Closing to collect all rents (including without limitation the Pass Through
Expenses and percentage rents described in Section 4.4(c) below) in the usual
course of Purchaser’s operation of the Property, but Purchaser will not be
obligated to institute any lawsuit or incur any expense to collect delinquent
rents. Notwithstanding the foregoing provisions, Seller shall not be required to
prorate any amounts collected by Seller after Closing from former tenants of the
Property, it being understood and agreed that Seller may retain all amounts that
Seller recovers from such former tenants.

 

PURCHASE AGREEMENTPage 7 

 

 

(c)          With respect to additional rent attributable to insurance, taxes,
common area maintenance and other operating expenses which are passed through to
tenants under the Leases (the “Pass Through Expenses”) and as of the Closing
Date are unbilled or billed but not yet collected, Purchaser shall, upon
collection of such Pass Through Expenses, remit to Seller an amount equal to
that portion of Pass Through Expenses which accrued prior to the Closing Date.
With respect to Pass Through Expenses which have not been billed to tenants as
of the Closing Date, Purchaser shall bill each tenant for same in accordance
with each such tenant’s Lease. Purchaser and Seller shall reconcile Pass Through
Expenses during their respective periods of ownership of the Property during
2013 with the amount of additional rent received from tenants for 2013 as part
of the March 15, 2014 reconciliation described below. If more operating expenses
were paid by Seller for its period of ownership than it received in additional
rent payments for such operating expenses from the tenants of the Property for
such period, then to the extent that the Leases provide for a “true up” at the
end of the calendar year, the Seller shall be entitled to receive any deficit
but only after the Purchaser has received any true up payment from the tenants.
If less operating expense was paid by Seller for its period of ownership than it
received in additional rent payments for such operating expenses from the
tenants of the Property for such period, then to the extent that the Leases
provide for a true up at the end of the calendar year, Seller shall forthwith
pay to Purchaser such excess receipt to Purchaser. Seller shall exercise good
faith, commercially reasonable efforts to furnish Purchaser with copies of all
accounting records, correspondence, and invoices, with respect to the period
January 1, 2013 through the date of Closing that are necessary to enable
Purchaser to reconcile Pass Through Expenses for the period January 1, 2013
through December 31, 2013, including any additional amounts due from tenants or
amounts to be refunded to tenants, and Seller shall otherwise cooperate with
Purchaser in Purchaser’s reconciliation of Pass Through Expenses. Purchaser
shall report such reconciliation for calendar year 2013 to Seller on or before
March 15, 2014 and shall exercise good faith, commercially reasonable efforts to
furnish Seller with copies of all accounting records, correspondence, and
invoices, with respect to the period from the date of Closing through December
31, 2013 that are necessary to enable Seller to reconcile Pass Through Expenses
for such period, including any additional amounts due from tenants or amounts to
be refunded to tenants. Purchaser’s reconciliation shall be subject to the
reasonable review and approval of Seller. Upon receipt by either party of any
operating expense true up payment from a tenant, the party receiving the same
shall provide to the other party its allocable share of the true up payment
within ten (10) business days of the receipt thereof. This provision shall
survive the Closing.

 

(d)          Charges under service agreements, utility charges for which Seller
is liable, and other operating expenses of the Property shall be prorated
between Seller and Purchaser at Closing.

 

(e)          Security deposits shall, at Seller’s option, either be transferred
or credited to Purchaser at Closing. Refundable cash or other refundable
deposits posted with utility companies or other entities in connection with the
Property shall, at Sellers’ option, either be assigned to Purchaser and credited
to Seller at Closing, or Seller shall be entitled to receive and retain such
refundable cash and deposits.

 

(f)          Purchaser shall be responsible for the payment of (i) all Tenant
Inducement Costs (as hereinafter defined) and leasing commissions which become
due and payable (whether before or after Closing) (A) as a result of any
renewals or expansions of existing Leases which occur between the Effective Date
of this Agreement and the Closing Date, and (B) under any new Leases (including
any amendments of existing Leases) entered into between the Effective Date of
this Agreement and the Closing Date which have been approved (or deemed
approved) by Purchaser; and (ii) all Tenant Inducement Costs and leasing
commissions which become due and payable from and after the Closing Date. If as
of the Closing Date Seller shall have paid any Tenant Inducement Costs or
leasing commissions for which Purchaser is responsible pursuant to the foregoing
provisions, Purchaser shall reimburse Seller therefor at Closing. Seller shall
supply invoices and statements for all such Tenant Inducement Costs and leasing
commissions to Purchaser on or prior to the Closing Date. For purposes hereof,
the term “Tenant Inducement Costs” means reasonable attorneys’ fees and costs
incurred in connection with the preparation and negotiation of a new Lease or a
renewal or expansion of an existing Lease and any out-of-pocket payments
required under a Lease to be paid by the landlord thereunder to or for the
benefit of the tenant thereunder which is in the nature of a tenant inducement,
including specifically, without limitation, tenant improvement costs, lease
buyout costs, and moving, design, refurbishment and club membership allowances.
The term “Tenant Inducement Costs” shall not include loss of income resulting
from any free rental period, it being agreed that Seller shall bear the loss
resulting from any free rental period until the Closing Date and that Purchaser
shall bear such loss from and after the Closing Date.

 

PURCHASE AGREEMENTPage 8 

 

 

(g)          Intentionally deleted.

 

(h)          All prorations described in this Section 4.4 shall be effected by
increasing or decreasing, as appropriate, the amount of cash to be paid by
Purchaser to Seller at Closing. Except for the prorations described in
Section 4.4(a) and Section 4.4(c) above, all prorations provided for herein
shall be final. The proration of taxes described in Section 4.4(a) above shall
be deemed final if no adjustment thereto is requested within one (1) year after
Closing.

 

4.5          Closing Costs. Seller shall pay (a) the fees of any counsel
representing it in connection with this transaction; (b) the basic premium for
the Owner’s Policy of Title Insurance to be issued to Purchaser by the Title
Company at Closing (specifically excluding the additional premium chargeable for
modification of the survey exception, which deletion expense or any other
endorsements requested by Purchaser shall be borne by Purchaser); (c) the cost
of the Existing Survey; (d) the fees for recording the Deed; and (e) one-half
(½) of any escrow fee which may be charged by the Title Company. Purchaser shall
pay (v) the fees of any counsel representing Purchaser in connection with this
transaction; (w) the cost of the Updated Survey; (x) the additional premium
chargeable for modification of the survey exception, if such modification is
desired by Purchaser or the cost of any endorsements requested by Purchaser;
(y) any transfer tax, documentary stamp tax, sales tax or similar tax which
becomes payable by reason of the transfer of the Property or any component
thereof; and (z) one-half (½) of any escrow fees charged by the Title Company.
All other costs and expenses incident to this transaction and the closing
thereof shall be paid by the party incurring same.

 

4.6          Delivery of Documents. Immediately after Closing, Seller shall
direct the manager of the Property to make available at the offices of such
manager all books and records of account, contracts, leases and leasing
correspondence, receipts for deposits, unpaid bills and other papers or
documents which pertain to the operation of the Property together with all
advertising materials, booklets, keys and other items, if any, used in the
operation of the Property. Seller makes no representations regarding the
existence or adequacy of such documents or items for use in management or
operation of the Property. The foregoing shall not include the separate books,
records, correspondence and other documentation of Seller located at its
offices, nor shall it include any computer software or computer programs used by
the manager of the Property or Seller in connection with the Property, it being
understood and agreed that the foregoing items are not part of the “Property” to
be conveyed to Purchaser hereunder. After the Closing, Seller shall have the
right to inspect the books and records of the Property to verify that Purchaser
is remitting to Seller all amounts to be remitted to Seller according to the
terms of this Agreement, and for any other purpose related to Seller’s prior
ownership of the Property, and this provision shall survive Closing.

 

4.7          Preservation of Right to Contest. Seller reserves the right to
contest after Closing taxes and assessments with respect to the Property and
interest or penalties pertaining thereto, to the extent same are applicable to
periods prior to Closing, and Seller shall be entitled to any refunds made with
respect to such contested taxes. All taxes imposed because of a change of use or
ownership of the Property after or in connection with the Closing shall be for
the account of Purchaser, and Purchaser shall indemnify and hold Seller harmless
of, from and against any and all costs, damages, expenses, claims, or liability
arising from the imposition of any such taxes. The provisions of this Section
shall survive the Closing.

 

PURCHASE AGREEMENTPage 9 

 

 

ARTICLE V

 

REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

5.1          Representations and Warranties of Seller. As of the Effective Date
and, except as provided in this Article V, the Closing Date, Seller represents
and warrants to Purchaser as follows:

 

(a)          Seller has no actual knowledge of any legal actions pending or
threatened against the Property.

 

(b)          All leasing commissions due with regard to the primary lease terms
of existing tenants have been paid.

 

(c)          Seller has all requisite power and authority to enter into this
Agreement and consummate the transactions herein contemplated, and has duly
authorized the execution and delivery of this Agreement and the consummation of
the transaction herein contemplated and no permission, approval, or consent of
third parties or governmental authorities is required in order for Seller to
consummate this Agreement.

 

(d)          The copies of the Leases to be delivered or made available to
Purchaser are in all material respects complete copies of the Leases, as
amended.

 

(e)          To Seller’s knowledge, Seller has received no material written
notice claiming violation of any federal, state, county or municipal law,
ordinance, order, regulation or requirement affecting any portion of the
Property from any governmental entity that has not been corrected.

 

(f)          Seller has not granted any options or rights of first refusal to
any tenant or any other third parties to purchase or otherwise acquire the
Property which may impede, or remain outstanding after, Closing.

 

5.2          Notice of Breach.

 

(a)          To the extent that, before the expiration of the Inspection Period,
Purchaser obtains actual knowledge or is deemed to know that Seller’s
representations and warranties are inaccurate, untrue or incorrect in any way,
such representations and warranties shall be deemed modified to reflect such
actual or deemed knowledge as of the end of the Inspection Period. For purposes
hereof, Purchaser shall be deemed to know all information set forth in the
written materials delivered or made available to Purchaser in respect of the
Property.

 

PURCHASE AGREEMENTPage 10 

 

 

(b)          If after the expiration of the Inspection Period but prior to the
Closing, Purchaser first obtains actual knowledge that any of the
representations or warranties made herein by Seller are untrue, inaccurate or
incorrect in any material respect, Purchaser shall give Seller written notice
thereof within five (5) days after obtaining such actual knowledge (but, in any
event, prior to the Closing). In such event, Seller shall have the right (but
not the obligation) to attempt to cure such misrepresentation or breach and
shall, at its option, be entitled to a reasonable adjournments of the Closing
(not to exceed thirty (30) days) for the purpose of such cure. If Seller elects
to attempt to so cure but is unable to so cure any misrepresentation or breach
of warranty, then Purchaser, as its sole remedy for any and all such materially
untrue, inaccurate or incorrect representations or warranties, shall elect
either (i) to waive such misrepresentations or breaches of representations and
warranties and consummate the transaction contemplated hereby without any
reduction of or credit against the Purchase Price, or (ii) if Purchaser first
obtained actual knowledge of such material misrepresentation or breach of
warranty after the end of the Inspection Period, to terminate this Agreement in
its entirety by written notice given to Seller on the Closing Date, in which
event this Agreement shall be terminated, the Earnest Money shall be returned to
Purchaser, and thereafter neither party shall have any further rights or
obligations hereunder except as provided in any section hereof that by its terms
expressly provides that it survives any termination of this Agreement.

 

5.3           Survival of Representations. It is the intent of Seller and
Purchaser that the representations and warranties made by Seller in Section 5.1
above (the “Seller Obligations”) shall survive Closing for a period of one
hundred eighty (180) days after the date of Closing. Accordingly, Purchaser and
Seller hereby agree that, notwithstanding any provision of this Agreement or any
provision of law to the contrary, any action which may be brought under this
Agreement by Purchaser against Seller for breach of any Seller Obligations shall
be forever barred unless Purchaser (a) delivers to Seller no later than one
hundred eighty (180) days after the date of Closing a written notice of its
claim setting forth in reasonable detail the factual basis for such claim and
Purchaser’s good faith estimate of its damages arising out of such claim, and
(b) files a complaint or petition against Seller alleging such claim in an
appropriate state or federal court in Dallas County, Texas, no later than two
(2) years after the date of Closing. In no event shall Seller be liable after
the date of Closing for its breach of any Seller Obligations if such breach was
actually known to Purchaser prior to the completion of Closing. With respect to
any matter constituting breach of a Seller Obligation, Purchaser shall first
seek any available recovery under any insurance policies, service contracts and
Leases prior to seeking recovery from Seller, and Seller shall not be liable to
Purchaser if Purchaser’s claim is satisfied from such insurance policies,
service contracts or Leases. Seller’s liability for breach of any Seller
Obligations shall be limited as follows: (i) Seller shall have liability for
breach of Seller Obligations only if the valid claims for all such breaches
collectively aggregate more than Twenty-Five Thousand Dollars ($25,000), in
which event the full amount of such claims shall be actionable, and
(ii) Seller’s aggregate liability to Purchaser for breaches of the Seller
Obligations shall not exceed the amount of Two Hundred Fifty Thousand Dollars
($250,000) (the “Cap”), it being agreed that in no event shall Seller’s
aggregate liability for such breaches exceed the amount of the Cap.

 

5.4          Covenants of Seller. Seller hereby covenants as follows:

 

(a)          Between the Effective Date and the Closing Date, Seller shall
maintain the Property in its present condition, ordinary wear and tear excepted;

 

(b)          Between the Effective Date and the Closing Date, Seller shall
maintain all casualty, liability and hazard insurance currently in force with
respect to the Property; and

 

(c)          Between the Effective Date and the Closing Date, Seller shall
lease, operate, manage and enter into contracts with respect to the Property, in
the same manner done by Seller prior to the date hereof, maintaining present
services and sufficient supplies and equipment for the operation and maintenance
of the Property in the same manner as prior to the date hereof; provided,
however, that Seller shall not enter into any service contract that cannot be
terminated within thirty (30) days notice. Seller shall terminate, by giving
notice at Closing, any service contracts that Purchaser does not elect to assume
(which election shall be made in writing by Purchaser to Seller on or prior to
the expiration of the Inspection Period), provided that Purchaser shall be
responsible for any termination fees incurred in connection with the same if
such fees were set forth in the service contracts made available by Seller for
review by Purchaser or otherwise disclosed in writing to Purchaser.

 

PURCHASE AGREEMENTPage 11 

 

 

(d)          A copy of each Lease or renewal or amendment executed prior to the
expiration of the Inspection Period will be provided to Purchaser prior to
expiration of the Inspection Period. A copy of each Lease or renewal or
amendment presented to Seller between the expiration of the Inspection Period
and the Closing Date for its approval and execution will be submitted to
Purchaser prior to execution by Seller. Purchaser agrees to notify Seller in
writing within five (5) business days after its receipt of each such Lease or
renewal or amendment of either its approval or disapproval thereof, including
all Tenant Inducement Costs and leasing commissions to be incurred in connection
therewith. In the event Purchaser informs Seller that Purchaser does not approve
any such Lease or renewal or amendment, which approval shall not be unreasonably
withheld, Seller shall not enter into such Lease, renewal or amendment. In the
event Purchaser fails to notify Seller in writing of its approval or disapproval
of any such Lease or renewal or amendment within the five-day period for such
purpose set forth above, such failure shall be deemed the approval by Purchaser
of such Lease or renewal or amendment. At Closing, Purchaser shall reimburse
Seller for any Tenant Inducement Costs or leasing commissions incurred by Seller
pursuant to a new Lease or renewal or amendment approved (or deemed approved) by
Purchaser.

 

5.5          Actual Knowledge of Seller. All references in this Agreement to the
“actual knowledge” of Seller or “to Seller’s knowledge” shall refer only to the
actual knowledge of the Designated Employee (as hereinafter defined) of the
Dallas, Texas office of Seller and shall not be construed to refer to the
knowledge of any other officer, agent or employee of Seller or any affiliate of
Seller or to impose upon such Designated Employee any duty to investigate the
matter to which such actual knowledge, or the absence thereof, pertains. As used
herein, the term “Designated Employee” shall refer to Anthony Strauser, an
employee of Seller who has responsibility for overseeing the management of the
Property, among other assets of Seller.

 

5.6          Covenants of Purchaser. Purchaser hereby covenants as follows:

 

(a)          Intentionally Deleted.

 

(b)          If requested to do so by Seller in writing, at Closing (or upon
termination of this Agreement prior to Closing), Purchaser shall deliver to
Seller copies of any environmental reports, engineering reports, structural
reports or other due diligence materials prepared by third parties obtained by
Purchaser with respect to the Property.

 

(c)          Purchaser is currently in compliance with, and shall at all times
during the term of this Agreement (including any extension thereof) remain in
compliance with, the regulations of OFAC and any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action relating thereto.

 

PURCHASE AGREEMENTPage 12 

 

 

5.7           Tenant Estoppels. Seller shall use reasonable efforts to obtain
and deliver to Purchaser, at least three (3) days prior to Closing, an estoppel
certificate, in form substantially in accordance with Exhibit J attached hereto
and made a part hereof for all purposes, as such form may be modified pursuant
to the terms of the leases (the “Estoppel Certificate”) from each tenant. It
shall be a condition of Closing that Seller shall obtain such Estoppel
Certificates from tenants of not less than seventy-five percent (75%) of leased
space in the Improvements (“Required Estoppels”). Seller shall use reasonable
efforts to obtain additional Estoppel Certificates by a visit by a designated
representative of Seller prior to Closing to each tenant who has not furnished
an Estoppel Certificate and permitting a representative of Purchaser to
participate in such visit; however, neither the failure to obtain such Estoppel
Certificate nor any non-material exceptions, qualifications or modifications of
any Estoppel Certificate delivered by any of the tenants or by Seller, as
hereinafter permitted, shall permit Purchaser to terminate this transaction. In
the event Seller is unable to procure the Required Estoppels or if any Estoppel
contains a material exception, qualification or amendment that is not corrected,
Purchaser may terminate this Agreement, provided Seller may, in its sole
discretion, in lieu thereof, furnish Purchaser with an Estoppel Certificate
covering all such leases for which a Required Estoppel has not been obtained
from the tenant, certifying, to the best of Seller’s knowledge, all of the
matters set forth in the form of Estoppel Certificate set forth on Exhibit J
(“Seller Estoppels”); provided, however, that Purchaser shall not be obligated
to accept Seller’s Estoppel Certificate for more than ten (10) percent of the
Required Estoppels. The representations contained in any such Estoppel
Certificate supplied by Seller shall survive the Closing for a period of six (6)
months or until the termination or expiration of the applicable lease, whichever
occurs first. In the event that Seller is unable to procure the Required
Estoppels from tenants and Seller does not elect to provide any Seller Estoppels
in lieu thereof in the aforementioned minimum percentage, Purchaser may
terminate this Agreement by sending written notice to Seller prior to Closing,
and in such event the Earnest Money shall be returned to Purchaser as its sole
remedy.

 

ARTICLE VI

 

DEFAULT; REMEDIES

 

6.1           Default of Purchaser. In the event Purchaser fails to perform its
obligations pursuant to this Agreement for any reason except failure by Seller
to perform hereunder or the permitted termination hereof by Purchaser or Seller
in accordance with the express provisions hereof, Seller shall be entitled, as
its sole remedy, to terminate this Agreement and recover the Earnest Money as
liquidated damages and not as a penalty, in full satisfaction of claims against
Purchaser hereunder. Seller and Purchaser agree that Seller’s damages resulting
from Purchaser’s default are difficult, if not impossible, to determine and that
the Earnest Money is a fair estimate of those damages which has been agreed to
in an effort to cause the amount of said damages to be certain. In the event of
Purchaser’s default and notwithstanding anything in this Section 6.1 to the
contrary, Seller shall have all remedies available at law or in equity in the
event Purchaser or any party related to or affiliated with Purchaser is
asserting any claims or right to the Property that would otherwise delay or
prevent Seller from having clear, indefeasible and marketable title to the
Property.

 

6.2           Default of Seller. In the event Seller fails to perform its
obligations pursuant to this Agreement for any reason except failure by
Purchaser to perform hereunder or the permitted termination hereof by Purchaser
or Seller in accordance with the express provisions hereof, Purchaser may
terminate this Agreement by giving Seller timely written notice of such election
prior to or at Closing, in which event Purchaser shall be entitled to receive
back the Earnest Money (together with all interest earned thereon), or Purchaser
may institute an action for specific performance. The remedy set forth in this
Section 6.2 shall be the sole and exclusive remedy available to Purchaser for
Seller’s failure to close the transaction which is the subject of this Agreement
in accordance with the provisions of this Agreement.

 

6.3           Post-Closing Remedies. Notwithstanding the provisions of
Sections 6.1 and 6.2 above, in the event that after the termination of this
Agreement or after Closing, as the case may be, a party (the “Defaulting Party”)
breaches an obligation hereunder which is expressly stated herein to survive the
termination of this Agreement or Closing, as the case may be, the Defaulting
Party shall be liable to the other party (the “Non-Defaulting Party”) for the
direct, actual damages incurred by the Non-Defaulting Party as a direct result
of such breach. In no event shall the Non-Defaulting Party be entitled to
recover from the Defaulting Party any punitive, consequential or speculative
damages.

 

PURCHASE AGREEMENTPage 13 

 

 

ARTICLE VII

 

RISK OF LOSS

 

7.1           Minor Damage. In the event of loss or damage to the Property or
any portion thereof (the “premises in question”) which is not “major” (as
hereinafter defined), this Agreement shall remain in full force and effect
provided Seller, at Seller’s option, (i) performs any necessary repairs,
(ii) assigns to Purchaser all of Seller’s right, title and interest to any
claims and proceeds Seller may have with respect to any casualty insurance
policies or condemnation awards relating to the premises in question and pay the
amount of any insurance “deductible” to Purchaser; or (iii) reduces the cash
portion of the Purchase Price in an amount equal to the cost of such repairs,
Seller thereby retaining all of Seller’s right, title and interest to any claims
and proceeds Seller may have with respect to any casualty insurance policies or
condemnation awards relating to the premises in question.

 

7.2           Major Damage. In the event of a “major” loss or damage, either
Seller or Purchaser may terminate this Agreement by written notice to the other
party, in which event the Earnest Money shall be returned to Purchaser. If
neither Seller nor Purchaser elects to terminate this Agreement within ten (10)
days after Seller sends Purchaser written notice of the occurrence of major loss
or damage, then Seller and Purchaser shall be deemed to have elected to proceed
with Closing, in which event Seller shall, at Seller’s option, either
(a) perform any necessary repairs, or (b) assign to Purchaser all of Seller’s
right, title and interest to any claims and proceeds Seller may have with
respect to any casualty insurance policies or condemnation awards relating to
the premises in question and pay the amount of any insurance “deductible” to
Purchaser. In the event that Seller elects to perform repairs upon the Property,
Seller shall use reasonable efforts to complete such repairs promptly and the
date of Closing shall be extended a reasonable time in order to allow for the
completion of such repairs. Upon Closing, full risk of loss with respect to the
Property shall pass to Purchaser. For purposes of Sections 7.1 and 7.2, “major”
loss or damage refers to the following: (i) loss or damage to the Property or
any portion thereof such that the cost of repairing or restoring the premises in
question to a condition substantially identical to that of the premises in
question prior to the event of damage would be, in the certified opinion of a
mutually acceptable architect, equal to or greater than ten percent (10%) of the
Purchase Price; and (ii) any loss due to a condemnation which permanently and
materially impairs the current use of the Property.

 

7.3           Uniform Vendor and Purchaser Risk Act Not Applicable. It is the
express intent of the parties hereto that the provisions of Sections 7.1 and 7.2
govern the rights of the parties in the event of damage to or condemnation of
the Property and that the Uniform Vendor and Purchaser Risk Act (Section 5.007
of the Texas Property Code) not apply to this Agreement.

 

ARTICLE VIII

 

DISCLAIMERS AND WAIVERS

 

8.1           No Reliance on Documents. Except as expressly stated herein,
Seller makes no representation or warranty as to the truth, accuracy or
completeness of any materials, data or information delivered by Seller to
Purchaser in connection with the transaction contemplated hereby (including
specifically, without limitation, the Property Documents). Purchaser
acknowledges and agrees that all materials, data and information delivered by
Seller to Purchaser in connection with the transaction contemplated hereby
(including specifically, without limitation, the Property Documents) are
provided to Purchaser as a convenience only and that any reliance on or use of
such materials, data or information by Purchaser shall be at the sole risk of
Purchaser, except as otherwise expressly stated herein. Without limiting the
generality of the foregoing provisions, if any budget or similar document is
delivered by Seller to Purchaser, Seller makes no representation or warranty as
to the accuracy thereof, nor shall any such document be construed to impose upon
Seller any duty to spend the amounts set forth in such budget or other document.

 

PURCHASE AGREEMENTPage 14 

 

 

8.2           Disclaimers. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT
IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE
ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED,
WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE (OTHER THAN SELLER’S WARRANTY OF TITLE TO BE SET FORTH IN THE
DEED), ZONING, TAX CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL CONDITION, UTILITIES,
OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE
COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR
COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY OR
ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE
PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL
AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE
IS, WITH ALL FAULTS,” EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS
AGREEMENT. PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT
LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR
RELATING THERETO MADE OR FURNISHED BY SELLER, THE MANAGER OF THE PROPERTY, OR
ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER,
TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, VERBALLY OR IN WRITING,
UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT. PURCHASER REPRESENTS TO SELLER
THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH
INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF
AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR
CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON
OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY
INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH
RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF
SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT. UPON CLOSING, PURCHASER
SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO,
CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING,
SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER AT ANY
TIME BY REASON OF OR ARISING OUT OF ANY CONSTRUCTION DEFECTS, PHYSICAL
CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING ANY ENVIRONMENTAL LAWS)
AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTY; PROVIDED, HOWEVER, THAT THE FOREGOING PROVISION SHALL
NOT BE CONSTRUED TO LIMIT ANY REMEDY PROVIDED TO PURCHASER UNDER SECTION 6.3 OF
THIS AGREEMENT.

 

PURCHASE AGREEMENTPage 15 

 

 

8.3          Waivers of Deceptive Trade Practices Act. Purchaser acknowledges
and agrees, on its own behalf and on behalf of its assigns and successors, that
the Texas Deceptive Trade Practices — Consumer Protection Act, Subchapter E of
Chapter 17 of the Texas Business and Commerce Code (the “DTPA”), is not
applicable to this transaction. Accordingly, Purchaser’s rights and remedies
with respect to this transaction, and with respect to all acts or practices of
the other, past, present or future, in connection with this transaction, shall
be governed by legal principles other than the DTPA. In furtherance thereof,
Purchaser agrees as follows:

 

(a)          Purchaser represents that it is a business consumer and that it
seeks to acquire by purchase or lease the goods or services that are the subject
of this Agreement for commercial or business use. Purchaser further represents
that it has knowledge and experience in financial and business matters that
enable it to evaluate the merits and risks of the business transaction that is
the subject of this Agreement. Purchaser also represents that it is not in a
significantly disparate bargaining position in relation to Seller.

 

(b)          Purchaser represents that it has been represented by legal counsel
in seeking or acquiring the goods or services that are the subject of this
Agreement and that the transaction contemplated by this Agreement does not
involve the purchase or lease of a family residence occupied or to be occupied
as the residence of Purchaser. Purchaser shall cause its legal counsel to sign
this Agreement in the space provided below for the purpose of complying with
Section 17.42(a)(3) of the DTPA.

 

(c)          Purchaser agrees, on its own behalf and on behalf of its assigns
and successors, that all of its rights and remedies under the DTPA are WAIVED
AND RELEASED, including specifically, without limitation, all rights and
remedies resulting from or arising out of any and all acts or practices of
Seller in connection with this transaction, whether such acts or practices occur
before or after the execution of this Agreement; provided, however,
notwithstanding anything to the contrary herein, in accordance with
Section 17.42 of the DTPA, Purchaser does not waive Section 17.555 of the DTPA.

 

8.4          Effect and Survival of Disclaimers. Seller has informed Purchaser
that the compensation to be paid to Seller for the Property has been decreased
to take into account that the Property is being sold subject to the provisions
of this Article VIII. Seller and Purchaser agree that the provisions of this
Article VIII shall survive Closing.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1          Broker. Seller and Purchaser represent each to the other that each
has had no dealings with any broker, finder or other party concerning
Purchaser’s purchase of the Property except Cushman & Wakefield (“Broker”). If
(and only if) the transaction that is the subject of this Agreement is
consummated, Seller shall pay a commission to Broker pursuant to a separate
written agreement between Seller and Broker. Seller and Purchaser each hereby
agree to indemnify and hold the other harmless from all loss, cost, damage or
expense (including reasonable attorney’s fees) incurred by the other as a result
of any claim arising out of the acts of the indemnifying party (or others on its
behalf) for a commission, finder’s fee or similar compensation made by any
broker, finder or any party who claims to have dealt with such party except
Broker. The foregoing representations and warranties contained in this Section
shall survive the Closing. The Texas Real Estate License Act requires written
notice to Purchaser that it should have an attorney examine an abstract of title
to the property being purchased or obtain a title insurance policy. Notice to
that effect is, therefore, hereby given to Purchaser.

 

PURCHASE AGREEMENTPage 16 

 

 

9.2          ERISA. Purchaser represents that Purchaser is not an employee
benefit plan or a governmental plan or a party in interest of either such a
plan, and that the funds being used to acquire the Property are not plan assets
or subject to state laws regulating investments of and fiduciary obligations
with respect to a governmental plan. As used herein, the terms “employee benefit
plan,” “party in interest,” “plan assets” and “governmental plan” shall have the
respective meanings assigned to such terms in ERISA, and the term “ERISA” shall
mean the Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated in connection therewith. Upon the request of Seller,
Purchaser shall deliver to Seller at Closing a certificate stating that the
foregoing representations are true and correct and containing an agreement by
Purchaser to indemnify Seller against any inaccuracy in such representations.
The foregoing covenants shall survive Closing.

 

9.3          Assignability. Purchaser may not assign its rights under this
Agreement to anyone other than a Permitted Assignee (as hereinafter defined)
without first obtaining Seller’s written approval which may be given or withheld
in Seller’s sole discretion. Subject to the conditions set forth in this
Section 9.3, Purchaser may assign its rights under this Agreement to a Permitted
Assignee without the prior written consent of Seller. In the event that
Purchaser desires to assign its rights under this Agreement to a Permitted
Assignee, Purchaser shall send written notice to Seller at least five (5)
business days prior to the effective date of such assignment stating the name
and, if applicable, the constituent persons or entities of the Permitted
Assignee. Such assignment shall not become effective until such Permitted
Assignee executes an instrument reasonably satisfactory to Seller in form and
substance whereby the Permitted Assignee expressly assumes each of the
obligations of Purchaser under this Agreement, including specifically, without
limitation, all obligations concerning the Earnest Money. No assignment shall
release or otherwise relieve Purchaser from any obligations hereunder. For
purposes of this Section 9.3, the term “Permitted Assignee” shall mean (a) a
corporation in which Moses S. Libitzky owns or controls a majority of the stock
entitled to vote for directors, (b) a general partnership in which Moses S.
Libitzky or an entity controlled by him is a general partner owning a majority
of the total partnership interests therein, or (c) a limited partnership in
which Moses S. Libitzky or an entity controlled by him is the sole general
partner. Notwithstanding anything to the contrary contained herein, Purchaser
shall not have the right to assign this Agreement to any assignee which, in the
reasonable judgment of Seller, will cause the transaction contemplated hereby or
any party thereto to violate the requirements of ERISA. In order to enable
Seller to make such determination, Purchaser shall cause to be delivered to
Seller such information as is requested by Seller with respect to a proposed
assignee and the constituent persons or entities of any proposed assignee,
including specifically, without limitation, any pension or profit sharing plans
related thereto.

 

9.4          Confidentiality. The information supplied to or made available to
Purchaser by Seller pursuant to this Agreement shall not be released or
disclosed to any other parties unless and until this transaction has closed
without the prior written consent of Seller. Seller shall not withhold its
consent to disclosure of such information to Purchaser’s attorney or to any
prospective lender. In the event that this transaction is not closed for any
reason, then (a) Purchaser shall refrain, and shall cause its agents,
representatives and accountants to refrain, from disclosing all such information
to any other party, (b) Purchaser shall promptly return to Seller any
statements, documents, schedules, exhibits or other written information obtained
from Seller in connection with this Agreement or the transaction contemplated
herein, and (c) notwithstanding anything to the contrary contained elsewhere in
this Agreement, the covenant set forth in the foregoing clauses (a) and (b)
shall survive any termination of this Agreement. It is understood and agreed
that, with respect to any provision of this Agreement which refers to the
termination of this Agreement and the return of the Earnest Money to Purchaser,
such Earnest Money shall not be returned to Purchaser unless and until Purchaser
has fulfilled its obligation to return to Seller the materials described in
clause (b) of the preceding sentence. In no event shall Purchaser issue any
press releases prior to or in connection with the Closing regarding any of the
terms contained herein or the transactions contemplated herein without the
consent of Seller. In the event of a breach or threatened breach by Purchaser or
its agents or representatives of this Section 9.4, Seller shall be entitled to
an injunction restraining Purchaser or its agents or representatives from
disclosing, in whole or in part, such confidential information. Nothing herein
shall be construed as prohibiting Seller from pursuing any other available
remedy at law or in equity for such breach or threatened breach. Purchaser shall
not issue any press releases prior to or in connection with the Closing
regarding any of the transactions contemplated herein without the consent of
Seller, which obligation shall survive Closing or any termination of this
Agreement.

 

PURCHASE AGREEMENTPage 17 

 

 

9.5          Notice. All notices required or permitted hereunder shall be in
writing and shall be served on the parties at the following address:

 

If to Seller: Behringer Harvard Parkway Vista LP   Attention: Anthony Strauser  
15601 Dallas Parkway, Suite 600   Addison, Texas 75001   Facsimile: 214.655.1610
    With a copy to: Powell Coleman & Arnold LLP   Attention: Carol Satterfield  
8080 North Central Expressway, Suite 1380   Dallas, Texas 75001   Facsimile:
214.365.7111     If to Purchaser:   MOC 5710, LLC   Attention: Moses S. Libitzky
  1475 Powell Street, Suite 201   Emeryville, California 94608   Facsimile:
510.652.0588     With a copy to: Scheef & Stone, L.L.P.   Attention: Kevin Flynn
  500 N Akard Street, Suite 2700   Dallas, Texas 75201   Facsimile: 214.706.4242

 

Any such notices shall be either (a) sent by certified mail, return receipt
requested, in which case notice shall be deemed delivered upon receipt, or
(b) sent via facsimile in which case notice shall be deemed delivered upon
confirmation of transmission and provided a copy is also delivered via email
transmission, or (c) sent by a nationally recognized overnight courier, in which
case it shall be deemed delivered one business day after deposit with such
courier, or (d) delivered by hand delivery, in which case it shall be deemed
delivered upon receipt. The above addresses may be changed by written notice to
the other party; provided, however, that no notice of a change of address shall
be effective until actual receipt of such notice. Copies of notices are for
informational purposes only, and a failure to give or receive copies of any
notice shall not be deemed a failure to give notice.

 

9.6          Time of Essence. Time is of the essence in this Agreement.

 

9.7          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

9.8          Captions. The captions in this Agreement are inserted for
convenience of reference and in no way define, describe or limit the scope or
intent of this Agreement or any of the provisions hereof.

 

PURCHASE AGREEMENTPage 18 

 

 

9.9           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.

 

9.10         Entire Agreement; Modifications. This Agreement contains the entire
agreement between the parties relating to the transactions contemplated hereby
and all prior or contemporaneous agreements, understandings, representations or
statements, oral or written, are superseded hereby. No waiver, modification
amendment, discharge or change of this Agreement shall be valid unless the same
is in writing and signed by the party against which the enforcement of such
modification, waiver, amendment discharge or change is sought.

 

9.11         Partial Invalidity. Any provision of this Agreement which is
unenforceable or invalid or the inclusion of which would affect the validity,
legality or enforcement of this Agreement shall be of no effect, but all the
remaining provisions of this Agreement shall remain in full force and effect.

 

9.12         Discharge of Obligations. Except as otherwise expressly provided
herein, the acceptance of the Deed by Purchaser at Closing shall be deemed to be
a full performance and discharge of every representation, warranty and covenant
made by Seller herein and every agreement and obligation on the part of Seller
to be performed pursuant to the provisions hereof, and such representations,
warranties and covenants shall be deemed to merge into the documents delivered
at Closing.

 

9.13         Limited Liability. Purchaser agrees that it does not have and will
not have any claims or causes of action against any disclosed or undisclosed
officer, director, employee, trustee, shareholder, partner, principal, parent,
subsidiary or other affiliate of Seller, or any officer, director, employee,
trustee, shareholder, partner or principal of any such parent, subsidiary or
other affiliate (collectively, “Sellers’ Affiliates”), arising out of or in
connection with this Agreement or the transactions contemplated hereby.
Purchaser agrees to look solely to Seller and its assets for the satisfaction of
any liability or obligation arising under this Agreement or the transactions
contemplated hereby, or for the performance of any of the covenants, warranties
or other agreements contained herein, and further agrees not to sue or otherwise
seek to enforce any personal obligation against any of Sellers’ Affiliates with
respect to any matters arising out of or in connection with this Agreement or
the transactions contemplated hereby. The provisions of this Section 9.13 shall
survive the termination of this Agreement and the Closing.

 

9.14         No Third Party Rights. Nothing in this Agreement, express or
implied, is intended to confer upon any person, other than the parties hereto
and their respective successors and assigns, any rights or remedies under or by
reason of this Agreement.

 

9.15         Further Assurances. Both Seller and Purchaser agree that it will
without further consideration execute and deliver such other documents and take
such other action, whether prior or subsequent to Closing, as may be reasonably
requested by the other party to consummate more effectively the transactions
contemplated hereby.

 

9.16         Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

 

9.17         Calculation of Time Periods. Unless otherwise specified, in
computing any period of time described in this Agreement, the day of the act or
event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
such last day is a Saturday, Sunday or legal holiday under the laws of the State
of Texas, in which event the period shall run until the end of the next day
which is neither a Saturday, Sunday or legal holiday. The final day of any such
period shall be deemed to end at 5 p.m., Dallas, Texas time.

 

PURCHASE AGREEMENTPage 19 

 

 

9.18        Applicable Law. THIS AGREEMENT IS PERFORMABLE IN DALLAS COUNTY,
TEXAS, AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS OF THE
STATE OF TEXAS. PURCHASER HEREBY IRREVOCABLY AND EXCLUSIVELY SUBMITS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN DALLAS COUNTY, TEXAS, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL
BE HEARD AND DETERMINED IN A STATE OR FEDERAL COURT SITTING IN DALLAS COUNTY,
TEXAS. IF EITHER PARTY SHALL EMPLOY AN ATTORNEY TO ENFORCE OR DEFINE THE RIGHTS
OF SUCH PARTY HEREUNDER, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM
THE NONPREVAILING PARTY ALL OF ITS REASONABLE EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES. PURCHASER AND SELLER AGREE THAT THE PROVISIONS OF THIS SECTION
SHALL SURVIVE THE CLOSING OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.

 

9.19        Municipal Utility District Notices. Purchaser agrees that if the
Property or any portion thereof is located in a municipal utility district,
Purchaser will, within five (5) days after request by Seller, execute any and
all notices which, in the opinion of counsel for Seller, are required by law to
be given to Purchaser with respect to the Property.

 

9.20        Exhibits and Schedules. The following schedules or exhibits attached
hereto (herein sometimes being referred to as “Exhibit”) shall be deemed to be
an integral part of this Agreement:

 

  Exhibit A Legal Description;   Exhibit B Property Documents   Exhibit C
Special Warranty Deed   Exhibit D Bill of Sale   Exhibit E Assignment of Leases
and Security Deposits   Exhibit F Assignment and Assumption of Intangible
Property and Other Rights   Exhibit G Tenant Notice Letters   Exhibit H FIRPTA
Affidavit   Exhibit I Agreement Regarding Disclaimers   Exhibit J Form of Tenant
Estoppel

 

9.21        Tender of Offer. Upon execution of this Agreement by Purchaser and
delivery of same to Seller, this Agreement shall constitute an offer which has
been submitted by Purchaser to Seller for Seller’s approval. By executing this
Agreement and submitting same to Seller, Purchaser acknowledges and agrees as
follows: (a) this Agreement may be approved or disapproved by Seller in its sole
and unfettered discretion, with Seller having the right to disapprove this
Agreement for any reason whatsoever, and (b) Seller’s approval of this Agreement
shall be evidenced only by Seller’s execution of this Agreement and delivery of
a counterpart hereof executed by both Seller and Purchaser to the Title Company.
Purchaser acknowledges that Purchaser has not, will not and cannot rely upon any
other statement or action of Seller or its representatives as evidence of
Seller’s approval of this Agreement.

 

9.22        Like Kind Exchange. In the event that Seller elects to sell the
Property as part of a like kind exchange pursuant to Section 1031 of the
Internal Revenue Code, Purchaser agrees to cooperate with Seller in connection
therewith and to execute and deliver all documents which reasonably may be
required to effectuate such exchange as a qualified transaction pursuant to
Section 1031 of the Code; provided that: (a) the Closing shall not be delayed;
(b) Purchaser incurs no additional cost or liability in connection with the
like-kind exchange; (c) Seller pays all costs associated with the like-kind
exchange; and (d) Purchaser is not obligated to take title to any property other
than the Property.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

PURCHASE AGREEMENTPage 20 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Dated: September 26, 2013   SELLER:           BEHRINGER HARVARD PARKWAY VISTA
LP, a Texas limited partnership             By: Behringer Harvard Parkway Vista
GP, LLC,       a Texas limited liability company

 

  By:       Mark A. Flynt     Senior Vice President

 

Dated: September ___, 2013   PURCHASER:           MOC 5710, LLC     a Texas
limited liability company           By:       Name:       Title:  

 

ACKNOWLEDGMENT BY TITLE COMPANY

 

The Title Company hereby acknowledges its receipt of a counterpart of this
Agreement executed by Seller and Purchaser on the ___ day of September 2013, and
its agreement to receive, hold and disburse the Earnest Money in accordance with
this Agreement, on the ___ day of September 2013.

 

  CHICAGO TITLE INSURANCE COMPANY       By:     Name:     Title:  

  

PURCHASE AGREEMENTPage 21 

 

 

EXHIBIT A

 

Legal Description

 

Lot 2, Block A, PARKWAY COMMONS WEST, an Addition in the City of Plano, Collin
County, Texas, according to the plat recorded in Volume 0, Page 94, Map Records
of Collin County, Texas.

  

Exhibit A – Page 1

 

 

EXHIBIT B

 

PRoperty DOCUMENTS

 

Seller shall deliver via secure website or make available at the Property the
following to Purchaser:

 

1.            Copies of all Leases, including any and all modifications or
amendments thereto.

 

2.            A rent roll for the Property for the month in which this Agreement
is executed, or if not yet available, the most recently available month, in the
form customarily prepared for Seller by the current manager of the Property.

 

3.            Copies of all vendor and service contracts to which Seller is a
party that are currently in effect with respect to the Property, including, but
not limited to, all agreements for the provision of janitorial, maintenance,
trash removal, landscaping and security services.

 

4.            Copies of all leasing commission agreements with respect to the
Property to which Seller is a party.

 

5.            Operating statements for the Property for the most recent twelve
(12) months (or the period of Seller’s ownership of the Property, if less) in
the format customarily prepared for Seller by the current manager of the
Property.

 

6.            An inventory of the Personal Property, if any, to be conveyed to
Purchaser at Closing.

 

7.            Copies of the ad valorem and personal property tax statements
covering the Property for the current tax year (if available) and for the
previous two (2) years (or the period of Seller’s ownership of the Property, if
less), to the extent in Seller’s possession.

 

8.            All Governmental licenses and permits issued to Seller with
respect to the Property to the extent in Seller’s possession, including
specifically, without limitation, building permits, certificates of occupancy,
and special or conditional use permits in Seller’s possession.

 

9.            Plans and specifications for the Improvements, to the extent in
Seller’s possession.

 

10.          Copies of all guaranties and warranties covering the Property, to
the extent in Seller’s possession.

 

11.          Any environmental reports prepared for Seller with respect to the
Property which are in Seller’s possession.

 

12.          Expense reconciliation data with respect to Pass Through Expenses
for 2011 and 2012, to the extent in Seller’s possession.

 

 

Exhibit B – Page 1

 

 

EXHIBIT C

 

SPECIAL WARRANTY DEED

 

THE STATE OF TEXAS §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF
____________________ §  

 

THAT BEHRINGER HARVARD _____________, a _______________ (hereinafter referred to
as “Grantor”), for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration to it in hand paid by
____________________, a ____________________ (hereinafter referred to as
“Grantee”), whose mailing address is ________________________________________,
the receipt and sufficiency of which consideration are hereby acknowledged, has
GRANTED, BARGAINED, SOLD and CONVEYED, and by these presents does hereby GRANT,
BARGAIN, SELL and CONVEY, unto Grantee all of the real property situated in
__________ County, Texas, described on Exhibit A attached hereto and made a part
hereof for all purposes, together with all and singular the rights, benefits,
privileges, easements, tenements, hereditaments and appurtenances thereon or in
anywise appertaining thereto, and together with all improvements situated
thereon and any right, title and interest of Grantor in and to adjacent streets,
alleys and rights-of-way (said land, rights, benefits, privileges, easements,
tenements, hereditaments, appurtenances, improvements and interests being
hereinafter referred to collectively as the “Property”).

 

This conveyance is made subject to all presently recorded instruments which are
valid and affect the Property as well as shortages in area, encroachments,
overlapping of improvements, and all matters affecting the Property which are
visible or would be revealed by a survey thereof (such matters being referred to
herein as the “Permitted Exceptions”).

 

TO HAVE AND TO HOLD the Property, subject to the Permitted Exceptions, as
aforesaid, unto Grantee, its successors and assigns, forever; and Grantor does
hereby bind itself and its successors and assigns, to WARRANT AND FOREVER DEFEND
all and singular the Property unto Grantee, its successors and assigns, against
every person whomsoever lawfully claiming or to claim the same, or any part
thereof, by, through or under Grantor, but not otherwise.

 

By acceptance of this Special Warranty Deed, Grantee assumes payment of all
property taxes on the Property for the year __________ and subsequent years.

 

IN WITNESS WHEREOF, this Special Warranty Deed has been executed by Grantor to
be effective as of the ___ day of _______________ 20___.

 

  GRANTOR:       BEHRINGER HARVARD _____________,   a _______________       By:
    Name:     Title:  

 

Exhibit C – Page 1

 

 

THE STATE OF TEXAS §   § COUNTY OF DALLAS §

 

This instrument was acknowledged before me on the ___ day of _______________
20___, by ____________________, ____________________ of Behringer Harvard
_____________, a _______________, on behalf of said ____________________.

 

      Notary Public

  

Exhibit C – Page 2

 

 

EXHIBIT D

 

BILL OF SALE

 

Seller, BEHRINGER HARVARD _____________, a _______________ (“Seller”), having
its principal place of business at Dallas, Texas, in consideration of Ten
Dollars ($10.00), receipt of which is hereby acknowledged, does hereby sell,
assign, transfer and set over to ____________________, a ____________________
(“Purchaser”), the following described personal property, to-wit:

 

All of the furniture, fixtures, equipment, machines, apparatus, supplies and
personal property, of every nature and description, and all replacements thereof
now owned by Seller and located in or on the real estate described on Exhibit A
attached hereto and made a part hereof, excepting therefrom any furniture,
furnishings, fixtures, business equipment or articles of personal property
belonging to tenants occupying the improvements situated on said real estate, or
otherwise excluded pursuant to Tenant Estoppel Certificates executed by such
tenants in connection with the sale and purchase of the real property and
improvements thereon described in that certain Purchase Agreement between Seller
and Purchaser dated _______________, 20___.

 

SELLER MAKES NO WARRANTY OF MERCHANTABILITY, QUALITY OR FITNESS FOR A PARTICULAR
PURPOSE IN RESPECT OF THE FOREGOING PROPERTY, AND THE SAME IS SOLD IN “AS IS,
WHERE IS” CONDITION, WITH ALL FAULTS. BY EXECUTION OF THIS BILL OF SALE,
PURCHASER AFFIRMS THAT IT HAS NOT RELIED ON SELLER’S SKILL OR JUDGMENT TO SELECT
OR FURNISH THE FOREGOING PROPERTY FOR ANY PARTICULAR PURPOSE, THAT SELLER MAKES
NO WARRANTY OF MERCHANTABILITY, QUALITY, OR FITNESS FOR ANY PARTICULAR PURPOSE,
AND THAT THE FOREGOING PROPERTY IS BEING SOLD TO PURCHASER WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY.

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be signed and sealed
in its name by its officers thereunto duly authorized this ___ day of
_______________ 20___.

 

  SELLER:       BEHRINGER HARVARD _____________,   a _______________ __________
      By:     Name:     Title:  

 

Exhibit D – Page 1

 

 

THE STATE OF TEXAS §   § COUNTY OF DALLAS §

 

This instrument was acknowledged before me on the ___ day of _______________
20___, by ____________________, ____________________ of Behringer Harvard
_____________, a _______________, on behalf of said ____________________.

 

      Notary Public

  

Exhibit D – Page 2

 

 

EXHIBIT E

 

ASSIGNMENT OF LEASES AND SECURITY DEPOSITS

 

THE STATE OF TEXAS §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF DALLAS §  

 

BEHRINGER HARVARD _____________, a _______________ (“Assignor”), in
consideration of the sum of Ten Dollars ($10.00) in hand paid and other good and
valuable consideration, the receipt of which is hereby acknowledged, hereby
assigns, transfers, sets over and conveys to ____________________, a
____________________ (“Assignee”), all of Assignor’s right, title and interest
in and to all leases, including any and all security deposits made by tenants
pursuant to said leases, in effect at the real property in __________ County,
Texas more particularly described on Exhibit A attached hereto (“Existing
Leases”).

 

Assignor hereby agrees to indemnify, defend, and hold harmless Assignee against
and from any and all liabilities, losses, claims, damages or costs, including,
without limitation, reasonable attorneys’ fees, incurred by Assignee by reason
of the failure of Assignor prior to the effective date hereof to fulfill,
perform, and discharge all of the various commitments, obligations and
liabilities of the Assignor under and by virtue of the existing Leases assigned
hereunder, including the return of security deposits.

 

IN WITNESS WHEREOF, Assignor has executed this Assignment to be effective as of
the ___ day of _______________ 20___.

 

  ASSIGNOR:       BEHRINGER HARVARD _____________,   a _______________       By:
    Name:     Title:  

 

THE STATE OF TEXAS §   § COUNTY OF DALLAS §

 

This instrument was acknowledged before me on the ___ day of _______________
20___, by ____________________, ____________________ of Behringer Harvard
_____________, a _______________, on behalf of said ____________________.

 

      Notary Public

 

Exhibit E – Page 1

 

  

ACCEPTANCE

 

Assignee hereby accepts the foregoing Assignment of Leases and Security Deposits
and agrees to assume, fulfill, perform and discharge all the various
commitments, obligations and liabilities of Assignor under and by virtue of the
Existing Leases hereby assigned, which arise on or after the effective date
hereof, including the return of security deposits, and does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages, causes
of action, expenses and reasonable attorneys’ fees incurred by Assignor by
reason of the failure of Assignee from and after the effective date hereof to
fulfill, perform and discharge all of the various commitments, obligations and
liabilities of Assignor under and by virtue of the Existing Leases assigned
hereunder, including the return of security deposits.

 

IN WITNESS WHEREOF, this Acceptance has been executed to be effective as of the
___ day of _______________ 20___.

 

  ASSIGNEE:       ______________________________,   a __________ __________    
  By:     Name:     Title:  

 

THE STATE OF TEXAS §   § COUNTY OF DALLAS §

 

This instrument was acknowledged before me on the ___ day of _______________
20___, by ____________________, ____________________ of ____________________, a
____________________, on behalf of said ____________________.

 

      Notary Public

  

Exhibit E – Page 2

 

 

EXHIBIT F

 

ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY 

AND OTHER RIGHTS

 

THE STATE OF TEXAS §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF
_________________ §  

 

FOR VALUE RECEIVED, BEHRINGER HARVARD _____________, a _______________
(“Assignor”) hereby conveys, assigns, transfers, and sets over unto
____________________, a ____________________ (“Assignee”), all the right, title
and interest of Assignor in and to any and all intangible property owned by
Assignor and used in connection with the real estate described on Exhibit A
attached hereto and made a part hereof, and the buildings and improvements
located thereon (“Property”), including without limitation, the right, if any,
to use the name “____________________ Office Building” (specifically excluding,
however the name “Behringer Harvard,” any derivative thereof or any name which
includes the name “Behringer Harvard” or any derivative thereof), all plans and
specifications in the possession of Assignor which were prepared in connection
with any of the Property, all assignable licenses, permits and warranties now in
effect with respect to the Property, all assignable written contracts and
commitments, if any, described on Exhibit B attached hereto and made a part
hereof, all assignable equipment leases and all rights of Assignor thereunder
relating to equipment located on the Property which will survive the closing
hereunder, but excluding cash on hand and in bank and escrow accounts, and
further excluding any furniture, furnishings, fixtures, business equipment or
articles of personal property belonging to tenants occupying the Property or
otherwise excluded pursuant to Tenant Estoppel Certificates executed by such
tenants in accordance with that certain Purchase Agreement between Assignor, as
seller, and Assignee, as purchaser, dated _______________, 20___, for the sale
and purchase of the Property.

 

Assignor hereby agrees to indemnify and hold harmless Assignee from any
liability, damages, causes of action, expenses and attorneys’ fees incurred by
Assignor by reason of the failure of the undersigned prior to the date hereof to
fulfill, perform, discharge and observe all of the various obligations,
covenants, conditions and provisions with respect to the above-described
property.

 

This Assignment shall be binding upon and shall inure to the benefit of
Assignor, Assignee and their respective successors and assigns.

 

Exhibit F – Page 1

 

 

IN WITNESS WHEREOF, Assignor has executed this Assignment and Assumption of
Intangible Property and Other Rights to be effective as of the ___ day of
_______________ 20___.

 

  ASSIGNOR:       BEHRINGER HARVARD _____________,   a _______________       By:
    Name:     Title:  

 

Exhibit F – Page 2

 

 

ACCEPTANCE

 

Assignee hereby accepts the foregoing Assignment and Assumption of Intangible
Property and Other Rights and agrees to become responsible for and assume,
fulfill, perform, discharge and observe all obligations, covenants, conditions
and provisions accruing or arising or required from and after the date hereof
with respect to the above-described property, and does hereby agree to defend,
indemnify and hold harmless Assignor from any liability, damages, causes of
action, expenses and attorneys’ fees incurred by Assignor by reason of the
failure of the undersigned from and after the date hereof to fulfill, perform,
discharge and observe all of the various obligations, covenants, conditions and
provisions with respect to the above-described property.

 

IN WITNESS WHEREOF, this Acceptance has been executed by Assignee to be
effective as of the ___ day of _______________ 20___.

 

  ASSIGNEE:   ________________________________________,   a
_______________________________________       By:     Name:     Title:

  

Exhibit F – Page 3

 

 

EXHIBIT G

 

Notice of Purchase and Lease Assignment to Tenants

 

_______________, 20___

[Name and Address of Tenant]

 

Re: Sale of ____________________

 

Gentlemen:

 

Please be advised that ____________________ (“Purchaser”) has purchased the
captioned property, in which you occupy space as a tenant pursuant to a lease
dated _______________, 20___ (the “Lease”), from Behringer Harvard _____________
(“Behringer Harvard”), the previous owner thereof. In connection with such
purchase, Behringer Harvard has assigned its interest as landlord in the Lease
to Purchaser and has transferred your security deposit in the amount of
$_______________ (the “Security Deposit”) to Purchaser. Purchaser specifically
acknowledges the receipt of and responsibility for the Security Deposit, the
intent of Purchaser and Behringer Harvard being to relieve Behringer Harvard of
any liability for the return of the Security Deposit.

 

All rental and other payments that become due subsequent to the date hereof
should be payable to ____________________ and should be addressed as follows:

 

____________________

____________________

____________________

 

In addition, all notices from you to the landlord concerning any matter relating
to your tenancy should be sent to ____________________ at the address above.

 

  Very truly yours,       ____________________,   a ____________________        
By:     Name:     Title:  

 

Exhibit G – Page 1

 

 

  BEHRINGER HARVARD _____________,   a _______________         By:     Name:    
Title:  

  

Exhibit G – Page 2

 

 

EXHIBIT H

 

FIRPTA AFFIDAVIT

 

THE STATE OF TEXAS §   § COUNTY OF DALLAS §

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform ____________________, a ____________________ ____________________
(“Transferee”), that withholding of tax is not required upon the disposition of
a U.S. real property interest by Behringer Harvard _____________, a
_______________ (“Transferor”), the undersigned hereby certifies as follows:

 

1.            Transferor is not a foreign corporation, foreign partnership,
foreign trust or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);

 

2.            Transferor’s U.S. employer identification number is: #__________;

 

3.            Transferor’s office address is 15601 Dallas Parkway, Suite 600,
Addison, Texas 75001.

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Under penalties of perjury, the undersigned, in the capacity set forth below,
hereby declares that he has examined this certification and to the best of his
knowledge and belief it is true, correct, and complete, and the undersigned
further declares that he has authority to sign this document in such capacity.

 

EXECUTED to be effective as of the ___ day of _______________ 20___.

 

  TRANSFEROR:       BEHRINGER HARVARD _____________,   a _______________      
By:     Name:     Title:  

 

SWORN TO AND SUBSCRIBED BEFORE ME this ___ day of _______________ 20___.

 

      Notary Public

  

Exhibit H – Page 1

 

 

EXHIBIT I

 

AGREEMENT REGARDING DISCLAIMERS

 

This Agreement Regarding Disclaimers (this “Agreement”) is made to be effective
as of the ___ day of _______________ 20___, by ____________________, a
____________________ (“Purchaser”), for the benefit of Behringer Harvard
_____________, a _______________ (“Seller”).

 

RECITALS

 

A.           Seller and Purchaser executed that certain Purchase Agreement
(herein so called) dated to be effective as of the ___ day of _______________
20___, regarding the sale and purchase of certain property more specifically
described therein (the “Property”).

 

B.           The Purchase Agreement requires that at Closing (as defined in the
Purchase Agreement) Purchaser and its counsel shall execute this Agreement;

 

NOW THEREFORE, Purchaser does hereby confirm and agree as follows:

 

1.            No Reliance. Purchaser acknowledges and agrees that Purchaser has
had ample opportunity to review documents concerning the Property and to conduct
physical inspections of the Property, including specifically, without
limitation, inspections regarding the environmental condition of the Property,
the structural condition of the Property, and the compliance of the Property
with the Americans with Disabilities Act of 1990, 42 U.S.C. §12101 et seq.
Purchaser hereby represents, warrants and agrees that (a) Purchaser has examined
the Property and is familiar with the physical condition thereof and has
conducted such investigations of the Property (including without limitation the
environmental condition thereof) as Purchaser has deemed necessary to satisfy
itself as to the condition of the Property and the existence or nonexistence, or
curative action to be taken with respect to, any hazardous or toxic substances
on or discharged from the Property, (b) except as expressly set forth in
Section 5.1 of the Purchase Agreement, neither Seller nor Broker (as defined in
the Purchase Agreement), nor any affiliate, agent, officer, employee or
representative of any of the foregoing has made any verbal or written
representations, warranties, promises or guarantees whatsoever to Purchaser,
express or implied, and in particular, that no such representations, warranties,
guarantees or promises have been made with respect to the physical condition,
operation, or any other matter or thing affecting or related to the Property or
the offering or sale of the Property, and (c) Purchaser has not relied upon any
representations, warranties, guarantees or promises or upon any statements made
or any information provided concerning the Property provided or made by Seller
or Broker, or their respective agents and representatives, and Purchaser has
elected to purchase the Property after having made and relied solely on its own
independent investigation, inspection, analysis, appraisal and evaluation of the
Property and the facts and circumstances related thereto. Without limiting the
generality of the foregoing, Purchaser acknowledges and agrees that neither
Seller nor Broker has any obligation to disclose to Purchaser, and shall have no
liability for its failure to disclose to Purchaser, any information known to it
relating to the Property. Purchaser acknowledges and agrees that all materials,
data and information delivered to Purchaser by or through Seller or Broker in
connection with the transaction contemplated herein have been provided to
Purchaser as a convenience only and that any reliance on or use of such
materials, data or information by Purchaser shall be at the sole risk of
Purchaser.

 

Exhibit I – Page 1

 

 

2.            Disclaimers. PURCHASER ACKNOWLEDGES AND AGREES THAT THE PROPERTY
HAS BEEN SOLD AND CONVEYED TO PURCHASER AND PURCHASER HAS ACCEPTED THE PROPERTY
“AS IS, WHERE IS, WITH ALL FAULTS.” EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 5.1 OF THE PURCHASE AGREEMENT AND THE LIMITED
WARRANTY OF TITLE EXPRESSLY SET FORTH IN THE DEED FROM SELLER TO PURCHASER,
SELLER HEREBY EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES OF
ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY. WITHOUT
LIMITING THE GENERALITY OF THE PRECEDING SENTENCE OR ANY OTHER DISCLAIMER SET
FORTH HEREIN, SELLER AND PURCHASER HEREBY AGREE THAT SELLER HAS NOT MADE AND IS
NOT MAKING ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WRITTEN OR
ORAL, AS TO (A) THE NATURE OR CONDITION, PHYSICAL OR OTHERWISE, OF THE PROPERTY
OR ANY ASPECT THEREOF, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF
HABITABILITY, SUITABILITY, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR
PURPOSE, (B) THE NATURE OR QUALITY OF CONSTRUCTION, STRUCTURAL DESIGN OR
ENGINEERING OF THE IMPROVEMENTS OR THE STATE OF REPAIR OR LACK OR REPAIR OF ANY
OF THE IMPROVEMENTS, (C) THE QUALITY OF THE LABOR OR MATERIALS INCLUDED IN THE
IMPROVEMENTS, (D) THE SOIL CONDITIONS, DRAINAGE CONDITIONS, TOPOGRAPHICAL
FEATURES, ACCESS TO PUBLIC RIGHTS-OF-WAY, AVAILABILITY OF UTILITIES OR OTHER
CONDITIONS OR CIRCUMSTANCES WHICH AFFECT OR MAY AFFECT THE PROPERTY OR ANY USE
TO WHICH PURCHASER MAY PUT THE PROPERTY, (E) ANY CONDITIONS AT OR WHICH AFFECT
OR MAY AFFECT THE PROPERTY WITH RESPECT TO ANY PARTICULAR PURPOSE, USE,
DEVELOPMENT POTENTIAL OR OTHERWISE, (F) THE AREA, SIZE, SHAPE, CONFIGURATION,
LOCATION, CAPACITY, QUANTITY, QUALITY, CASH FLOW, EXPENSES, VALUE, MAKE, MODEL,
COMPOSITION, AUTHENTICITY OR AMOUNT OF THE PROPERTY OR ANY PART THEREOF,
(G) EXCEPT FOR THE LIMITED WARRANTY OF TITLE EXPRESSLY SET FORTH IN THE DEED,
THE NATURE OR EXTENT OF TITLE TO THE PROPERTY, OR ANY EASEMENT, RIGHT-OF-WAY,
LEASE, POSSESSION, LIEN, ENCUMBRANCE, LICENSE, RESERVATION, CONTRACT, CONDITION
OR OTHERWISE THAT MAY AFFECT TITLE TO THE PROPERTY, (H) ANY ENVIRONMENTAL,
GEOLOGICAL, METEOROLOGICAL, STRUCTURAL, OR OTHER CONDITION OR HAZARD OR THE
ABSENCE THEREOF HERETOFORE, NOW OR HEREAFTER AFFECTING IN ANY MANNER THE
PROPERTY, INCLUDING BUT NOT LIMITED TO, THE ABSENCE OF ASBESTOS OR ANY
ENVIRONMENTALLY HAZARDOUS SUBSTANCE ON, IN, UNDER OR ADJACENT TO THE PROPERTY,
(I) THE COMPLIANCE OF THE PROPERTY OR THE OPERATION OR USE OF THE PROPERTY WITH
ANY APPLICABLE RESTRICTIVE COVENANTS, OR WITH ANY LAWS, ORDINANCES OR
REGULATIONS OF ANY GOVERNMENTAL BODY (INCLUDING SPECIFICALLY, WITHOUT
LIMITATION, ANY ZONING LAWS OR REGULATIONS, ANY BUILDING CODES, ANY
ENVIRONMENTAL LAWS, AND THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C.
12101 ET SEQ. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, VIOLATIONS OF ANY APPLICABLE LAWS,
CONSTRUCTION DEFECTS, AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING,
SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER AT ANY
TIME BY REASON OF OR ARISING OUT OF ANY VIOLATIONS OF ANY APPLICABLE LAWS
(INCLUDING ANY ENVIRONMENTAL LAWS), CONSTRUCTION DEFECTS, PHYSICAL CONDITIONS,
AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTY.

 

Exhibit I – Page 2

 

 

3.            DTPA Waiver. Purchaser acknowledges and agrees, on its own behalf
and on behalf of its assigns and successors, that the Texas Deceptive Trade
Practices — Consumer Protection Act, Subchapter E of Chapter 17 of the Texas
Business and Commerce Code (the “DTPA”), is not applicable to this transaction.
Accordingly, Purchaser’s rights and remedies with respect to this transaction,
and with respect to all acts or practices of the other, past, present or future,
in connection with this transaction, shall be governed by legal principles other
than the DTPA. In furtherance of the foregoing, Seller and Purchaser agree as
follows:

 

(a)          Purchaser represents that it is a business consumer and that it is
acquiring the Property for commercial or business use. Purchaser further
represents that it has knowledge and experience in financial and business
matters that enable it to evaluate the merits and risks of the business
transaction that is the subject of the Purchase Agreement (including the
acquisition of the Property). Purchaser also represents that it is not in a
significantly disparate bargaining position in relation to Seller.

 

(b)          Purchaser represents that it has been represented by legal counsel
in seeking or acquiring the Property and that the transaction contemplated by
the Purchase Agreement does not involve the purchase or lease of a family
residence occupied or to be occupied as the residence of Purchaser. Concurrently
with the execution of this Agreement, Purchaser shall cause its legal counsel to
sign a copy of this Agreement in the space provided below for the purpose of
complying with Section 17.42(a)(3) of the DTPA.

 

(c)          Purchaser agrees, on its own behalf and on behalf of its assigns
and successors, that all of its rights and remedies under the DTPA are WAIVED
AND RELEASED, including specifically, without limitation, all rights and
remedies resulting from or arising out of any and all acts or practices of
Seller in connection with the business transaction that is the subject of the
Purchase Agreement (including the acquisition of the Property) whether such acts
or practices occur before or after the execution of this Agreement; provided,
however, notwithstanding anything to the contrary herein, in accordance with
Section 17.42 of the DTPA, Purchaser does not waive Section 17.555 of the DTPA.

 

4.            Survival of Disclaimers. Seller and Purchaser agree that the
provisions of this Agreement shall survive Closing.

 

  PURCHASER:   ____________________,   a __________ __________       By:    
Name:     Title:  

  

Exhibit I – Page 3

 

 

EXHIBIT J

 

TENANT ESTOPPEL CERTIFICATE

To:

 

Re: Property Address: ____________________   Lease Date: _______________, 20___
  Between ____________________, Landlord   and ____________________, Tenant  
Square Footage Leased: __________   Suite No. __________   Floor __________

 

The undersigned Tenant under the above-referenced lease (“Lease”), certifies to
____________________ the following:

 

(1)         The above-described lease has not been canceled, modified, assigned,
extended or amended except as follows: ____________________.

 

(2)         Rent has been paid to the first day of the current month and all
additional rent has been paid and collected in a current manner. There is no
prepaid rent, except $_______________ and the amount of security deposit is
$_______________.

 

(3)         We took possession of the leased premises on _______________, 20___,
and commenced to pay rent on _______________, 20___. Rent is currently payable
in the amount of $_______________ monthly.

 

(4)          The Lease terminates on _______________, 20___, and we have the
following renewal option(s): ____________________.

 

(5)         All work to be performed for us under the Lease has been performed
as required and has been accepted by us, except ____________________.

 

(6)         The Lease is: (a) in full force and effect; (b) free from default;
and (c) we have no claims against the Landlord or offsets against rent.

 

(7)         The undersigned has received no notice of prior sale, transfer or
assignment, hypothecation or pledge of the said Lease or of the rents received
therein, except ____________________.

 

(8)         The undersigned has not assigned or sublet the said Lease nor does
the undersigned hold the premises under assignment or sublease, except
____________________.

 

(9)         The base year for operating expenses and real estate taxes, as
defined in the said lease is __________.

 

(10)       The undersigned has no other interest in any other part of the
building of which the premises form a part or to any personal property
appurtenant thereto or used in connection therewith except ____________________.

 

Exhibit J – Page 1

 

 

(11)       The undersigned has no right or option pursuant to the said lease or
otherwise to purchase all or any part of the leased premises or the building of
which the leased premises are a part.

 

(12)       There are no other agreements written or oral between the undersigned
and the Landlord with respect to the Lease and/or the leased premises and
building.

 

(13)       The statements contained herein may be relied upon by the Landlord
under the said Lease and by any prospective purchaser of the fee of the
premises.

 

If we are a corporation, the undersigned is a duly appointed officer of the
corporation signing this certificate and is the incumbent in the office
indicated under his name.

 

In any event, the undersigned individual is duly authorized to execute this
certificate.

 

Dated this ___ day of _______________ 20___.

 

  Tenant:       By  

 

Exhibit J – Page 2

 

